Citation Nr: 9932128	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-03 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
disability resulting from a near-drowning incident.


REPRESENTATION

Appellant represented by:	Richard Himburger, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Y. F., and D. S.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to August 
1945, and from April 1946 to August 1959.  The veteran has 
been deemed incompetent and his wife is the appellant in this 
action.

In a May 1999 decision, the Board remanded the case for a 
requested Travel Board hearing.  The appellant was provided 
the requested hearing in July 1999 before the undersigned 
Board Member.  Thereafter, the case was returned to the Board 
for appellate review.


FINDING OF FACT

The veteran incurred additional disability due to a near-
drowning in July 1989 while receiving care at a VA nursing 
home; the near-drowning incident was due to VA's failure to 
properly monitor the veteran's whereabouts.


CONCLUSION OF LAW

The requirements for benefits for disability resulting from a 
near-drowning incident while in the care of VA in July 1989 
have been met.  38 U.S.C.A. §§ 5107(a), 1151 (West 1991); 38 
C.F.R. § 3.358 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that there was gross negligence by the 
VA nursing home which was caring for the veteran in July 1989 
when the veteran was able to walk away from the facility and 
was found near-drowned in a creek.  The appellant contends 
that the veteran's existing Alzheimer's Disease was 
aggravated by this incident.

During the pendency of this appeal, 38 U.S.C.A. § 1151 was 
amended by § 422(a) of Pub. L. No. 104-204.  The amended 
statute is less favorable to the appellant's claim; however, 
since the claim was filed in March 1992, prior to October 1, 
1997, it will be decided under the law as it existed prior to 
the amendment.  See VAOPGCPREC 40-97.

Where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA hospital, 
medical, or surgical treatment, disability compensation shall 
be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.  In determining that additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358(b).

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

In this case, the veteran was receiving care at a VA nursing 
home in Lyon, New Jersey, when he was allowed to wander away 
from the facility on July 1, 1989.  He was found the next 
morning face-down in a nearby creek, nearly drowned.  He was 
resuscitated and survived.  

There is no dispute that the veteran had nonservice-connected 
Alzheimer's Disease prior to the July 1989 incident.  
Clearly, this veteran with Alzheimer's Disease should not 
have been allowed to wander away.  The Board has no doubt 
that the near-drowning incident was the result of VA's 
failure to properly monitor the veteran's whereabouts.  The 
question is whether the incident aggravated his condition or 
whether the deterioration in his condition was due to natural 
progress.  

The medical evidence shows that the veteran was able to 
ambulate prior to the July 1989 incident.  According to 
testimony provided at the Travel Board hearing in July 1999 
from the appellant and Y. F., the veteran's daughter, the 
veteran was also able to feed himself and get out of bed by 
himself prior to the July 1989 incident.  In addition, they 
testified that he could ambulate at a normal pace prior to 
that incident.  A registered nurse, D. S., also testified 
that she had reviewed some of the veteran's records and found 
he was able to be ambulatory prior to the July 1989 incident, 
although due to the medications he was receiving, he was 
rendered non-ambulatory for much of the time; after the July 
1989 accident, the veteran was not ambulatory.  She also 
indicated that the veteran's loss of consciousness with 
cardiac and respiratory arrest for at least two to three 
minutes, evidenced by the fact that the veteran's skin had 
begun to turn blue, resulted in low oxygen and began to cause 
brain damage.

In a statement dated in September 1999, George R. Lyons, M. 
D., noted that he had reviewed the veteran's records.  The 
review disclosed that the veteran had had a five year history 
of Alzheimer's disease at the time he was admitted to the VA 
nursing home care unit in Lyon, New Jersey, in March 1989.  
During the period from March until the accident in July 1989, 
the veteran was often agitated requiring antipsychotic 
medications for sedation.  He also suffered from 
extrapyramidal effects and was placed on cholinergic 
medications.  The veteran was ambulatory but at times used a 
wheelchair.  Apparently, it was noted in the medical records 
that the veteran's communication was about 50 percent 
relevant in April 1989.  

He further noted that in May 1989, the veteran was found to 
be lethargic but arousable, and was felt to be suffering from 
extrapyramidal effects from excessive Haldol medication.  
This medication was decreased and he was placed on an 
alternative medication.  He became more responsive but also 
more agitated.  Due to his agitation, he apparently needed 
physical restraint at times.  On July 2, 1989, the veteran 
was admitted to the Intensive Care Unit after being found 
face down in a golf pond.  He was felt to be cyanotic and 
chest compressions were performed.  Upon admission he was 
noted to be awake, alert and oriented to name and place but 
was slow to respond.  Through the following week he was 
variously described as alert or lethargic.  The medical 
records indicate that the veteran's verbal output decreased 
and he was less communicative.  In addition, since the 
accident, he apparently had been non-ambulatory.  

Dr. Lyons stated that the medical records showed that the 
veteran was demented and agitated but ambulatory and able to 
feed himself prior to the July 1989 accident.  After the 
accident, the veteran was bedridden, suffered from repeated 
infections as a result of bed rest and had "a rather abrupt 
change in his course such that he was lethargic, non-
ambulatory and apparently had lost cognitive ability as 
well."  Dr. Lyons further noted that a cardiac or 
respiratory arrest deprives the brain of oxygen (anoxia) and 
blood (ischemia), and that someone who already suffers from a 
neurodegenerative process with cerebral atrophy and neuron 
loss (Alzheimer's disease) would be more susceptible 
clinically to anoxic ischemic injury.  Dr. Lyons provided the 
following medical opinion:  "It is difficult to determine 
without more extensive medical evaluation to what extent [the 
veteran] suffered from anoxic ischemic injury but from a 
rather gross quality of life standpoint he certainly appeared 
to have suffered."

The medical evidence indicates that the July 1989 near-
drowning incident aggravated the veteran's nonservice-
connected Alzheimer's disease.  There is no medical evidence 
that the abrupt deterioration of the veteran's condition 
following this accident was due to the natural progress of 
Alzheimer's disease.  Accordingly, the veteran should be 
awarded compensation benefits pursuant to 38 U.S.C.A. § 1151 
for the additional disability he suffered as a result of the 
July 1989 near-drowning incident.


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
disability resulting from a near-drowning incident in July 
1989 is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

